Citation Nr: 1444430	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970 and from June 1976 to May 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In connection with this appeal, the Veteran was afforded hearing at the RO before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.    

The Board notes that a claim for an increased evaluation for posttraumatic stress disorder (PTSD) was remanded by the Board in May 2010.  That claim and a claim for a total rating based on unemployability due to service-connected disabilities are still being considered by the RO.  They are not in appellate status at this time.

The record before the Board consists of electronic records within systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An October 1995 RO decision denied service connection for a low back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a low back disability was denied in an October 1995 rating decision based on the RO's determination that the evidence failed to show a current back disability or that the disability was incurred in service.  The Veteran did not file a timely notice of disagreement or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the October 1995 rating decision included the Veteran's service personnel records, service treatment records, March 1995 VA treatment records, and a June 1977 VA examination report. 

In December 2008, the Veteran filed a request to reopen the claim for entitlement to service connection for a back disability.

According to an August 2008 VA treatment record, the Veteran stated he declined lumbar spine surgery related to a 1967 back injury and now had pain in both lower limbs and was unable to walk any distance.  The impression was multi-level degenerative disc disease, most significant at L5-S1.  A May 2008 X-ray report notes the presence of moderate degenerative joint disease, "seen more prominent in the upper and lower lumbar spine."  

In an August 2009 VA examination, the Veteran reported falling and injuring his back during a pole climbing exercise, which caused occasional discomfort throughout service and current symptoms of severe low back pain.  The examiner diagnosed degenerative disc disease and opined that it was less likely as not related to lumbar spasms in service because the Veteran had no hospitalizations or surgeries for the condition and there was no evidence that a muscle spasm 32 years prior was a causative factor of degenerative disc disease.  

In a February 2010 VA physical therapy consultation, the Veteran was diagnosed with low back pain.  A September 2011 VA physical therapy consultation notes diagnoses of chronic back pain and herniated disc and that the Veteran reported that the pain began many years prior after falling from a telegram pole.

In an April 2014 Board hearing, the Veteran testified that he fell from the top of a 35-foot pole during basic training and woke up the following day with pain in his back.  The Veteran stated that he was going to be a "recycle," which he stated was a derogatory term, if he went to sick call for his back.  The Veteran first received treatment for his back in Vietnam, because it slowed him down and caused his legs to burn.  He stated that the platoon medic told him he probably had a herniated disc with a pinched nerve.  He further stated that after he returned from Vietnam he was given muscle relaxers at sick call and had constant back problems in service.  The Veteran also reported treatment for back pain in 1970 at the Gainesville VA Medical Center, where he was told he had a herniated disc with pinched nerve and needed surgery, which the Veteran declined.  He also reported that a VA doctor told him that his herniated disc caused his current degenerative disc disease.

The Board finds the August 2008 to September 2011 VA treatment records and August 2009 VA examination report are new and material, as they support a previously unestablished element that the Veteran has a current low back disability.  Moreover, the Board finds the Veteran's April 2014 Board testimony new and material, as it relates to another previously unestablished element of entitlement to service connection for a low back disability.  Specifically, the evidence supports the onset of symptoms while the Veteran was on active duty and continuity of symptoms since.  Accordingly, reopening of the claim is in order.
  

ORDER

As new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a low back disability is adjudicated.  

As noted above, in an August 2009 VA examination, the Veteran stated that he injured his back falling from a pole during basic training and that back pain continued throughout active service.  The examiner diagnosed degenerative disc disease and opined that it was less likely as not related to lumbar spasms in service because the Veteran had no hospitalizations or surgeries for the condition and there was no evidence that a muscle spasm 32 years prior was a causative factor of degenerative disc disease.  

The Board finds the August 2009 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion, in part, on a finding that there was no evidence to link a muscle spasm event that occurred in service to the Veteran's current low back disability.  However, the Veteran testified that he received treatment at the Gainesville VA Medical Center shortly after discharge for low back pain and a herniated disc.  Further, the Veteran reported that a medic told him he had a herniated disc in service.  Finally, the VA examiner failed to comment on the Veteran's competent statements that he had back pain in service that continued ever since.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from September 2011 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include VA Medical Center treatment records for the time period from September 2011 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, other than the physician who performed the August 2009 examination, to determine the nature and etiology of the Veteran's low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address the Veteran's statements that he was told he had a herniated disc in service and has had low back pain in service that continued ever since.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should adjudicate the reopened claim for service connection for low back disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


